
	
		II
		110th CONGRESS
		1st Session
		S. 557
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 12, 2007
			Mr. Schumer (for
			 himself, Mr. Roberts,
			 Mr. Nelson of Florida,
			 Mrs. Dole, Ms.
			 Stabenow, and Mr. Kyl)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to make permanent the depreciation classification of motorsports entertainment
		  complexes.
	
	
		1.Short titleThis Act may be cited as the
			 Motorsports Fairness and Permanency
			 Act of 2007.
		2.7-year class life for motorsports
			 entertainment complex facilities made permanentSection 168(i)(15) of the Internal Revenue
			 Code of 1986 (defining motorsports entertainment complex) is amended by
			 striking subparagraph (D).
		
